                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD., THE HURRY
FAMILY REVOCABLE TRUST,
SCOTTSDALE CAPITAL ADVISORS
CORPORATION, and ALPINE
SECURITIES CORPORATION,

             Plaintiffs,

v.                                  Case No. 8:18-cv-2869-T-33CPT

CHRISTOPHER FRANKEL,

          Defendant.
______________________________/
                                  ORDER
     This matter comes before the Court upon consideration of

Defendant Christopher Frankel’s Motion for Judicial Notice

(Doc. # 15), filed on December 17, 2018. Plaintiffs Cayman

Securities    Clearing     and   Trading      Ltd.,   Scottsdale   Capital

Advisors, Alpine Securities Corporation, and the Hurry Family

Revocable Trust failed to file a response in opposition to

the Motion within the time parameters of Local Rule 3.01(b).

Therefore, the Court considers the Motion to be unopposed.

     At any stage of the proceeding, a court may take judicial

notice of “a fact that is not subject to reasonable dispute

because it: (1) is generally known within the trial court’s

territorial    jurisdiction;      or    (2)    can    be   accurately   and



                                    1
readily      determined   from     sources     whose    accuracy   cannot

reasonably be questioned.” Fed. R. Evid. 201(b); 201(d).

“Notably, courts may take judicial notice of documents from

a prior proceeding because they are matters of public record

and ‘capable of accurate and ready determination by resort to

sources whose accuracy could not reasonably be questioned.’”

Zurich Am. Ins. Co. v. Southern-Owners Ins. Co., 314 F. Supp.

3d 1284, 1300 (M.D. Fla. 2018) (quoting Horne v. Potter, 392

F. App’x 800, 802 (11th Cir. 2010)).

       Nonetheless, while a court may take judicial notice of

orders and other filings in another court, it may only do so

“for the limited purpose of recognizing the ‘judicial act’

that   the    order   represents    or   the   subject    matter   of   the

litigation.” United States v. Jones, 29 F.3d 1549, 1553 (11th

Cir. 1994). A court may not, however, take judicial notice of

documents filed in another court for the truth of the matters

asserted therein. Id.

       In this case, Frankel requests the Court take judicial

notice of three documents: (1) a decision by the National

Adjudicatory Council of the Financial Industry Regulatory

Authority     involving   Cayman,    Scottsdale,       Alpine,   and    John

Hurry; (2) an order from the U.S. District Court of New

Hampshire granting a motion to dismiss a case brought by


                                     2
Scottsdale and John Hurry; and (3) an order from the U.S.

District Court of Arizona granting a motion for summary

judgment against Scottsdale and John Hurry in yet another

case brought by Scottsdale and John Hurry. (Doc. # 15).

     These documents are matters of public record, and the

authenticity     of   these   documents   cannot     reasonably   be

questioned. Horne, 392 F. App’x at 802. Moreover, the request

is not opposed. Therefore, the Court takes judicial notice

that the aforementioned proceedings occurred and the subject

matter of those proceedings. However, the Court does not take

judicial notice of any factual findings, arguments, or legal

conclusions advanced within these documents.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant    Christopher   Frankel’s   Motion    for   Judicial

Notice (Doc. # 15) is GRANTED to the extent provided herein.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

7th day of January, 2019.




                                 3
